DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Tittle
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claims are directly to product claims.  Please, revise.
The following title is suggested: A CIRCUIT BOARD STRUCTURE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Sagisaka (U.S. 2010/0051326) Sagisaka.
As to claim 1, Sagisaka discloses a circuit board structure (10) as shown in figure 4-16, and 18, comprising:
first and second flexible circuit boards (13, 15) comprising first and second dielectric layers (131) and first and second conductive circuits (132-133) on the first and second dielectric layers respectively, the first and second dielectric layers having first and second dielectric loss values (loss tangent or dissipation factor, the dielectric layer made from polyimide, para-0066, 0068, and 0070); and
a rigid board structure (11 or 12, para-0071) connecting the first and second flexible circuit boards (13, 15, see figure 18), the rigid board structure (i.e. element 11, see figure 6) having a thickness direction, the first and second flexible circuit boards (13, 15) being not overlapped in the thickness direction, wherein the rigid board structure (11) comprises:
a third dielectric layer (111-113, para-0072+) having a third dielectric loss value (glass epoxy resin) less than each of the first and second dielectric loss values; and a third conductive circuit (117-118 or 142-143) on the third dielectric layer (111-113) and electrically connecting the first and second conductive circuits (133, 132).
As to claim 2, Sagisaka discloses in figure 6 that a portion of the first flexible circuit board (13) and a portion of the second flexible circuit board (15) are covered by the rigid board structure (11 or 12).
As to claim 3, Sagisaka discloses the third dielectric layer (111-113) comprises polytetrafluoroethylene, liquid crystal polymer, modified polyimide, hydrocarbon material, modified polyphenylene ether, or a combination thereof (glass epoxy resin).
As to claims 4-5, Sagisaka discloses the first and second flexible circuit boards (13, 15) further comprises first and second cover layers (135, 139) partially covering the first and second conductive circuits (133), and a portion of the first and second cover layers (135, 139) is covered by the rigid board structure, see figure 6.
As to claim 6, Sagisaka discloses the rigid board structure (11 or 12) further comprises:
a first conductive via (116) and a second conductive via (141) in the third dielectric layer (111-113), wherein the third conductive circuit (117-118) is electrically connected to the first and second conductive circuits (132, 133) through the first and second conductive vias respectively.
As to claim 7, Sagisaka discloses the rigid board structure (11 or 12) further comprises:
a fourth dielectric layer (114) on the third conductive circuit (118) and having a fourth dielectric loss value (the element 114 is made from glass cloth with resin), wherein the fourth dielectric loss value is less than each of the first and second dielectric loss values (the polyimide material);
a fourth conductive circuit (123) on the fourth dielectric layer; and a plurality of third conductive vias (120, 122) in the fourth dielectric layer and electrically connecting the third conductive circuit to the fourth conductive circuit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka in view of Uratsuji (U.S. 2011/0036619).
Regarding claim 8, Sagisaka discloses all of the limitations of claimed invention except for a shielding layer covering an outer surface of the rigid board structure.
Uratsuji teaches flex-rigid wiring board (2) as shown in figure 3 comprising a shielding layer (4) covering an outer surface of the rigid board structure (rigid portion B).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Uratsuji employed in the circuit board structure of Sagisaka in order to protect or prevent leakage of noises of the wiring formed inside the wiring board. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka in view of Yoshigahara (U.S. 2018/0086025).
Regarding claim 9, Sagisaka does not specifically disclose the third dielectric loss value ranges from 0.001 to 0.002.
Yoshigahara teaches a shielded printed wiring board (9) comprising a third dielectric layer (2) having a third dielectric loss value ranges from 0.001 to 0.002 (para- 0011-0078).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Yoshigahara employed in the circuit board structure of Sagisaka in order to provide high reliable bonding and excellent characteristic in a high frequency field and strength.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848